Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission filed on 5/4/2022 has been entered.   Claims 1-16 are pending.
 Response to Arguments
Applicant’s arguments with respect to claims 1, 5,9 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 9-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nix (US 2019/0313246) in view of Bandera et al. (US 2013/0019017 hereinafter Bandera).
Regarding claim 1, Nix discloses a method of providing, by a terminal, bundle information, the method comprising: 
obtaining a smart secure platform (SSP) credential (FIG. 1a-f, 4, ¶ [0014], [0067], [0202]; i.e. the mobile device obtains the device authentication or credential information wherein the device operating a smart secure platform); 
transmitting a request command including the obtained SSP credential and a request type for bundle information to a server (FIG. 1a-f, 4, ¶ [0013]-[0014], [0202]; i.e. the mobile device sends the device authentication or credential information to the authentication server to request configuration bundle information); and 
in case that the SSP credential is verified at the server, receiving first bundle information or second bundle information from the server based on the request type (FIG. 1a-f, 4, ¶ [0014]-[0016], [0202]; i.e. the device is authenticated and receives configuration bundle information).
Nix does not explicitly disclose wherein the request type includes a first type of request for requesting the second bundle information including a bound secondary platform bundle (SPB) image or a second type of request for requesting the first bundle information including SPB metadata.
However, Bandera discloses wherein the request type includes a first type of request for requesting the second bundle information including a bound secondary platform bundle (SPB) image or a second type of request for requesting the first bundle information including SPB metadata (¶ [0038] “…The metadata resource request 670 and the artifact resource request 680 may be distinguished by URL query parameters, allowing metadata resource and artifact resource requests to be distinguish…”).
Therefore, it would have been obvious to one of ordinary skill in the art before effective date of the claimed invention to incorporate Bandera’s teaching into Nix in order to allow resource/service providers to provide bundle resources to users with appropriate information (Bandera, ¶ [0003]-[0009]).
Regarding claim 2, Nix in view of Bandera discloses the method of claim 1, wherein the receiving comprises: in case that the request type is determined as the first type of request, receiving the second bundle information from the server (Bandera, ¶ [0038]-[0039]).
Regarding claim 5, Nix discloses a method of providing, by a server, bundle information, the method comprising: 
receiving a request command including a smart secure platform (SSP) credential of a terminal and a request type for bundle information from the terminal (FIG. 1a-f, 4, ¶ [0013]-[0014], [0202]; i.e. the server receives the device authentication or credential information and a request for configuration bundle information); 
identifying the request type for the bundle information from the request command (FIG. 1a-f, 4, ¶ [0013]-[0014], [0202]; i.e. identifying the configuration information request); and 
in case that the SSP credential is verified, transmitting first bundle information or second bundle information to the terminal based on the identified request type (FIG. 1a-f, 4, ¶ [0014]-[0016], [0202]; i.e. the device is authenticated and receives configuration bundle information).
Nix does not explicitly disclose wherein the request type includes a first type of request for requesting the second bundle information including a bound secondary platform bundle (SPB) image or a second type of request for requesting the first bundle information including SPB metadata.
However, Bandera discloses wherein the request type includes a first type of request for requesting the second bundle information including a bound secondary platform bundle (SPB) image or a second type of request for requesting the first bundle information including SPB metadata (¶ [0038] “…The metadata resource request 670 and the artifact resource request 680 may be distinguished by URL query parameters, allowing metadata resource and artifact resource requests to be distinguish…”).
Regarding claim 6, Nix in view of Bandera discloses the method of claim 5, further comprising: in case that the request type is determined as the first type of request, transmitting the first bundle information (Bandera, ¶ [0038]-[0039]).
Regarding claim 9, Nix discloses a terminal comprising: 
a transceiver (FIG. 1a, ¶ [0014]); and 
a processor (FIG. 1a, ¶ [0014]) configured to: obtain a smart secure platform (SSP) credential (FIG. 1a-f, 4, ¶ [0014], [0067], [0202]; i.e. the mobile device obtains the device authentication or credential information wherein the device operating a smart secure platform), transmit, via transceiver, a request command including the obtained SSP credential and a request type for bundle information to a server (FIG. 1a-f, 4, ¶ [0013]-[0014], [0202]; i.e. the mobile device sends the device authentication or credential information to the authentication server to request configuration bundle information), and in case that the SSP credential is verified at the server, receive, via transceiver, first bundle information or second bundle information from the server based on the request type (FIG. 1a-f, 4, ¶ [0014]-[0016], [0202]; i.e. the device is authenticated and receives configuration bundle information), wherein the first bundle information includes secondary platform bundle (SPB) metadata regarding the second bundle information.
Nix does not explicitly disclose wherein the request type includes a first type of request for requesting the second bundle information including a bound secondary platform bundle (SPB) image or a second type of request for requesting the first bundle information including SPB metadata.
However, Bandera discloses wherein the request type includes a first type of request for requesting the second bundle information including a bound secondary platform bundle (SPB) image or a second type of request for requesting the first bundle information including SPB metadata (¶ [0038] “…The metadata resource request 670 and the artifact resource request 680 may be distinguished by URL query parameters, allowing metadata resource and artifact resource requests to be distinguish…”).
Regarding claim 10, Nix in view of Bandera discloses the terminal of claim 9, wherein the processor is further configured to: in case that the request type is determined as the first type of request, receive, via transceiver, the second bundle information from the server (Bandera, ¶ [0038]-[0039]).
Regarding claim 13, Nix discloses a server comprising: 
a transceiver (FIG. 1a, ¶ [0014]); and 
a processor (FIG. 1a, ¶ [0014])configured to: receive, via the transceiver, a request command including a smart secure platform (SSP) credential of a terminal and a request type for bundle information from the terminal (FIG. 1a-f, 4, ¶ [0013]-[0014], [0202]; i.e. the server receives the device authentication or credential information and a request for configuration bundle information), identify the request type for the bundle information from the request command (FIG. 1a-f, 4, ¶ [0013]-[0014], [0202]; i.e. identifying the configuration information request), and in case that the SSP credential is verified, transmit, via the transceiver, first bundle information or second bundle information to the terminal based on the identified request type (FIG. 1a-f, 4, ¶ [0014]-[0016], [0202]; i.e. the device is authenticated and receives configuration bundle information), wherein the first bundle information includes secondary platform bundle (SPB) metadata regarding the second bundle information.
Nix does not explicitly disclose wherein the request type includes a first type of request for requesting the second bundle information including a bound secondary platform bundle (SPB) image or a second type of request for requesting the first bundle information including SPB metadata.
However, Aung discloses wherein the first bundle information includes secondary platform bundle (SPB) metadata regarding the second bundle information (col. 8, lines 48-63).
Therefore, it would have been obvious to one of ordinary skill in the art before effective date of the claimed invention to incorporate Aung’s teaching into Nix in order to quickly identify the user, domain, and authenticated session associated with the bundle data (Aung, col. 11, lines 1-21).
Regarding claim 14, Nix in view of Bandera discloses the server of claim 13, wherein the processor is further configured to: in case that the request type is determined as the first type of request, transmit, via the transceiver, the first bundle information (Bandera, ¶ [0038]-[0039]).
Claims 6, 8, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nix (US 2019/0313246) in view of Bandera et al. (US 2013/0019017 hereinafter Bandera) and further in view of Aung et al. (US 9,641,522 hereinafter Ang).
Regarding claim 4, Nix in view of Bandera discloses the method of claim 1.
Nix in view of Bandera does not explicitly disclose wherein the SPB metadata includes a set of custodian specific data corresponding to a family identifier.
However, Ang discloses wherein the SPB metadata includes a set of custodian specific data corresponding to a family identifier (Aung, col 8, lines 15-63; i.e. the first bundle data comprising the user identifier, data type, etc. corresponding to a session identifier that is used to generate the second bundle data).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Aung’s teaching into Nix in view of Bandera in order to quickly indentify the user, domain, and authenticated session associated with the bundle data (Aung, col. 11, lines 1-21).
Regarding claim 8, Nix in view of Bandera discloses the method of claim 5.
Nix in view of Bandera does not explicitly disclose wherein the SPB metadata includes a set of custodian specific data corresponding to a family identifier.
However, Ang discloses wherein the SPB metadata includes a set of custodian specific data corresponding to a family identifier (Aung, col 8, lines 15-63; i.e. the first bundle data comprising the user identifier, data type, etc. corresponding to a session identifier that is used to generate the second bundle data).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Aung’s teaching into Nix in view of Bandera in order to quickly indentify the user, domain, and authenticated session associated with the bundle data (Aung, col. 11, lines 1-21).
Regarding claim 12, Nix in view of Bandera discloses the terminal of claim 9.
Nix in view of Bandera does not explicitly disclose wherein the SPB metadata includes a set of custodian specific data corresponding to a family identifier.
However, Ang discloses wherein the SPB metadata includes a set of custodian specific data corresponding to a family identifier (Aung, col 8, lines 15-63; i.e. the first bundle data comprising the user identifier, data type, etc. corresponding to a session identifier that is used to generate the second bundle data).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Aung’s teaching into Nix in view of Bandera in order to quickly identify the user, domain, and authenticated session associated with the bundle data (Aung, col. 11, lines 1-21).
Regarding claim 16, Nix in view of Bandera discloses the server of claim 13.
Nix in view of Bandera does not explicitly disclose wherein the SPB metadata includes a set of custodian specific data corresponding to a family identifier.
However, Ang discloses wherein the SPB metadata includes a set of custodian specific data corresponding to a family identifier (Aung, col 8, lines 15-63; i.e. the first bundle data comprising the user identifier, data type, etc. corresponding to a session identifier that is used to generate the second bundle data).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Aung’s teaching into Nix in view of Bandera in order to quickly indentify the user, domain, and authenticated session associated with the bundle data (Aung, col. 11, lines 1-21).
Allowable Subject Matter
Claims 3, 7, 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311. The examiner can normally be reached Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.N/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435